Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia Sept 5 1822
				
				Mr. J. Hopkinson; Miss Dale, Mr Ewing; Miss Meredith, Miss Frazier, Mr Connell, and Mr N. Biddle, and Mary Mr. Knight, all called and delayed our dinner until three o clock—We had of course the greatest variety of conversation on almost all subjects excepting politicks; of which to my great satisfaction we had not a word—The Sketch of Old England is quite the rage but Ewing says Paulding is not capable of so much, and asked if it was not you—I have not read it yet, but was very much pleased at the observation’s on the English Prisons—as I candidly confess, I think there is much romance in the fashionable system of reclaiming Sinners to repentance—It is unfeeling no doubt, but there should be a medium in all things—I have as much faith in this charity, as I have in our Orphan Asylum; in which all the illicit Children of our indefatigable members, have a home, as far as the Institution has means to support them; and Congress only takes this share in promoting the foundation. This is a charity without limitation more honoured in the breech than the performance—What would Mrs. Van Ness say to this could she see it?—N. 18 has come and I wish I could have participated in your perusal of Horace Walpole, in whose book I know I should have found much to delight me—I will not say I envy you the pleasure—Poor Mr. Meigs; I am very sorry for him; and still more that Mrs. Forsyth should have written any thing to him concerning her Dreams; more especially as you know that I am superstitious enough to wish to believe, that human nature however cultivated by art; and however improved; is so addicted to it; that it is almost impossible totally to eradicate the propensity—It is only fashion, which leads us in this sceptical age, to suppress feelings which we are ashamed to declare, for fear of the stigma of folly or weakness—being attached to our understandings—I hope he will get over his present indisposition, and as it must necessarily be some time since Mrs. F— “dreamed a dream” the danger may be over—Like all place beggars however, I wish if any thing should befal; that the President would exchange my Brothers Office for his, as I do not think he will ever be well enough to return with prudence to New Orleans—Judge Johnson is solicitous on this subject, as I believe he has a friend he wishes to serve in N.O, and the Office is there must more valuable; as it gives opportunities of investing private property, very advantageously—I could not help smiling yesterday morning to hear our good Land Lady give an account of Cheves—You would have thought she was repeating her lesson from Connell, so exactly did they agree in their details—He is hated by the Clerks to a great degree for his extreme arrogance—One day he sent to desire that one of them would attend him immediately, for some trifle, who was very much engaged—After waiting some time he sent again to know what was the reason he did not attend; when he was sent for? The Clerk sent for answer “that he was busy for the U.S., and could not wait upon Mr. Cheves”—Connell told us to day that Baron Roschild gave an immense party at Paris, and that Marbois went to it at three o clock in the afternoon; and sat in his Carriage until four o’clock in the morning, without ever reaching the door—I have heard of people cooling their heels in antichamber, but I do not know what this may be termed. If such things could occur frequently, they would give European Statesmen time for reflection; and be as serviceable as solitary Cells—At this party or in its environ’s, there were fifteen hundred person’s—Our modest five hundred friends now adays can count for nothing—If ours are stiled a jam. This must be called a Crush—My Brother received Mr. Cooks Letter safe with its enclosure, which I forgot to mention—I have scarcely seen a pretty girl since I have been in Philadelphia—I am told they are all out of town—The present style of dress is surely very unfavorable to ladies—I declare the Black Fair who dress very much à lá mode, look the best of the two—Their manners in general do not please me as they are almost too much at their ease, and though not absolutely masculine, there is a want of retinue that conveys an idea of want of virgin modesty and purity, that is unpleasantI however view them with the eye of a critic as I am so anxious to make Mary what I wish her to be; I am keen eyed to the defects which may operate as examples—I have had very little opportunity of judging of their conversation—their minds are more improved, or rather cultivated than they are with us; but I hope I do not judge them harshly when I say, I do not think them more chaste or more pure—Why am I alway’s seeking for Paragon’s? luckily my boy’s will not be so fastidious as their Mother; who for their sakes is nice to excess—I observe what you say about my boy’s—I felt tempted to go on to Boston immediately when I received  Charles’s Letter, but I knew of no Gentleman going, and could not go quite alone—I am rejoiced you did not agree to my proposal, as I was not aware when I made it, that the Fever was so bad in New York; and as people are running from it in all directions they might even in the Steam boats have been liable to infection; and I should have suffered from anxiety—God be with you my Dear Doctor; is it better late than never—
				
					
				
				
			